Citation Nr: 0424881	
Decision Date: 09/09/04    Archive Date: 09/16/04	

DOCKET NO.  97-17 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for a left eye 
disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a January 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, that denied the benefits 
sought on appeal.  The veteran, who had active service from 
September 1967 to September 1969, appealed that decision to 
the BVA, and the case was referred to the Board for appellate 
review.  In May 1998, the case was returned to the RO for 
additional development.  That development was accomplished to 
the extent possible without the veteran's cooperation, and 
the case was returned to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not shown to have PTSD that is related to 
his active service, including service in Vietnam.

3.  The veteran is not shown to have a left eye disorder that 
is related to the veteran's active service, including 
exposure to an herbicide agent.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2003).

2.  A left eye disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under law administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

First, the VA is required to provide notice of the VCAA to a 
claimant as required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, the VA is required to 
notify a claimant of the evidence and information necessary 
to substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the appellant to 
submit any other evidence in the claimant's possession that 
pertains to the claim.  In this case, letters sent to the 
veteran dated in May 1998, October 2001 and February 2003 
satisfied this requirement.  

The Board does acknowledge the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Pelegrini v. 
Principi, No. 01-944 (U. S. Vet. App. June 24, 2004), which 
held, in part, that a VCAA notice as required by 38 U.S.C.A. 
§ 5103(a) must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  The Board 
further acknowledges that this did not occur in this case 
since the letters referred to were all sent to the veteran 
after the January 1997 rating decision which denied service 
connection for the benefits sought on appeal.  Nevertheless, 
the Board finds that the veteran is not prejudiced by the 
timing of the notice because the veteran was provided "VCAA 
content-complying notice and proper subsequent VA process."  
Pelegrini No. 01-944, Slip Op. at 11.  For example, after the 
veteran was provided letters informing him of the evidence 
and information needed to substantiate his claim and informed 
of the evidence he was required to provide, the RO proceeded 
with additional development requested by the Board's May 1998 
remand and readjudicated the veteran's claim.  The veteran 
was then provided Supplemental Statements of the Case in 
October 2003 and December 2003.  Thus, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.

Second, the VA is required to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records have been 
obtained and are associated with the claims file.  In 
addition, the RO obtained VA medical records, which the 
veteran indicated in an April 2003 Report of Contact were the 
only source of his treatment.  The veteran has also been 
afforded VA examinations to answer the medical questions 
presented in this case, specifically, the etiology of any 
PTSD and left eye disorder.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to final 
appellate review.  Therefore, the Board finds the VA has done 
everything necessary to assist the veteran and that no 
further action is necessary to satisfy the requirements of 
the VCAA.  Accordingly, the case is ready for appellate 
review.

Background and Evidence

The veteran's service medical records include a report of a 
physical examination performed in November 1966, in 
connection the veteran's entry into service.  That 
examination shows no pertinent defects or abnormalities and 
the veteran's visual acuity was described as 20/20.  Service 
medical records contain no evidence of psychiatric 
complaints, treatment or diagnosis.  A service medical record 
dated in November 1968 shows the veteran was hit in the left 
eye with a metal rod approximately 20 minutes prior to the 
clinic visit.  Physical examination disclosed slight 
conjunctival erythema and slight pre orbital swelling.  
Service medical records contain no further reference to 
treatment of the left eye. A report of a physical examination 
performed in June 1969 in connection with the veteran's 
separation from service contained no pertinent defects or 
abnormalities.  The veteran's distant vision was described as 
20/20.  On the Report of Medical History portion of the 
examination the veteran denied eye trouble.

Service personnel records, specifically, a DA Form 20 
(Enlisted Qualification Record) shows the veteran's military 
occupational specialty was that of a field wireman.  That 
record showed the veteran served in Vietnam from March 5, 
1968, to March 4, 1969.  While in Vietnam, the veteran served 
as a field wireman with the Headquarters Support Battery and 
Battery A of the 3rd Battalion, 34th Artillery, 9th Infantry 
Division and as a cannoneer with Battery A, 3rd Battalion, 
34th Artillery, 9th Infantry Division.  The record of 
assignments also shows the veteran was a patient in the 3rd 
Field Hospital from June 1968 to February 1969.  Awards and 
decorations received by the veteran included the National 
Defense Service Medal, the Vietnam Service Medal, the Vietnam 
Campaign Medal with 60 Device, a Vietnam Unit Citation and a 
Good Conduct Medal.

The veteran filed a VA Form 21-526 (Veterans Application for 
Compensation or Pension) in September 1996 in which he filed 
a claim for disorders which included PTSD.

A VA Form 21-4138 (Statement in Support of Claim) from the 
veteran dated in September 1996 shows the veteran related 
that while in Vietnam he saw actions in the areas of the 
Mekong Delta and indicated that his home base was in Dong Ta.  
The veteran stated:  "I was awarded the Vietnam Service, 
Vietnam Campaign, Purple Heart with Cluster, Bronze Star with 
V Device, Heroism Award for my service in Vietnam.  I was 
wounded around the end of March '68 by sniper fire in my left 
knee and then about 2 weeks later I was hit by shrapnel in my 
right leg."  The veteran described being constantly on the 
move in support of different Infantry divisions.  The veteran 
indicated that during the Tet season of '69 while near the 
Cambodian border a barge was hit by incoming fire blowing it 
up and losing the whole battery that was assigned to the 
barge, which he indicated totaled 8 men.  He stated that he 
was hit by body parts from the barge and that on other 
occasions he was on body bag details picking up pieces of 
bodies and whole bodies.  The veteran also indicated the name 
of an individual who was killed in Vietnam.  The veteran also 
related that he had had surgery on his left eye approximately 
3 years ago and expressed his opinion that his eye condition 
could very possibly stem from being exposed to Agent Orange 
while in Vietnam.

A letter from the RO to the veteran requested additional 
evidence in support of his claims.  The veteran was 
specifically requested to furnish a copy of the award letter 
he received when he was awarded the Purple Heart and Bronze 
Star with V Device.  He was also requested to furnish the 
name and address of the physician who treated him for the eye 
condition 3 years ago.

A Statement in Support of Claim from the veteran dated in 
December 1996 reflects that the veteran indicated that 
service medals were presented in the field and that he did 
not receive a certificate.  The veteran also related that 
Dr. Matthew Thomas had treated him for his left eye and 
provided Dr. Thomas' address.

A report of a VA eye examination performed in October 1996 
concluded with a diagnosis of probable status post surgery 
for choroidal neurovascular membrane of the left eye.

A January 1997 rating decision denied claims for service 
connection for PTSD and for a left eye disorder.  With 
respect to the denial of service connection for PTSD, the RO 
explained that the veteran contended that he sustained a 
shrapnel wound in Vietnam and that he received a Purple 
Heart, but there was no record of any such wound, nor was 
there any record of the veteran receiving a Purple Heart.  
The RO also explained that extracts from the veteran's 
personnel file were negative for any suggestion of medals or 
citations supporting his contention of combat involvement.  
The RO, thus, concluded that the evidence available for 
review did not establish a stressful experience occurred in 
Vietnam.  With respect to the denial of service connection 
for a left eye disorder, the RO noted that the veteran was 
surgically treated in 1992 for a choroidal neurovascular 
membrane in the left eye, but there was no basis in the 
available evidence of record to establish service connection 
for a history of retinal bleeding of the eye.  The RO 
indicated that this did not happen while in the military 
service, nor was it aggravated or caused by service and it 
was not considered the result of exposure to Agent Orange.

In the VA Form 9 (Appeal to Board of Veterans' Appeals) dated 
in May 1997 the veteran related that he was assigned to the 
unit that he served with in Vietnam as a field wireman and as 
a cannoneer, but was used as a military policeman and a 
chaser while stationed in Vietnam.

A VA psychology note dated in December 1996 shows the veteran 
indicated while in Vietnam he reported seeing many deaths, 
including hand-to-hand combat, friends dying in explosions 
and friends dying in his arms.  This record indicates that 
all data was provided by the veteran because no file was 
available for review.  The impressions recorded included 
PTSD.

In May 1998, the Board reviewed the veteran's claims for 
service connection and determined that additional development 
was necessary prior to final appellate review.  The Board 
requested the RO to obtain and associate with the claims file 
medical records for treatment received by the veteran from 
Dr. Matthew Thomas.  The RO was also to request a 
comprehensive statement from the veteran regarding stressful 
incidents the veteran reports he was exposed to during 
service.  The RO was also to request verification of 
stressful incidents reported by the veteran and afford the 
veteran a VA psychiatric examination.

A May 1998 letter to the veteran from the RO requested that 
he complete and return an authorization for Dr. Thomas so 
those records could be requested.  The veteran was also 
requested to provide a detailed statement regarding the 
stressors he was exposed to during service.  The record 
reflects that the veteran did not complete and return the 
authorization or provide a statement regarding the stressful 
incidents.

A May 2000 letter from the Department of the Army, U. S. 
Armed Services Center for Research of Unit Records (CRUR) 
indicates that they were unable to verify the loss of 
artillery with 8 men killed as described by the veteran.  It 
was also indicated that available U. S. Army Casualty Files 
did not list the veteran and as such, information concerning 
the veteran's military medical history should be contained in 
his Official Military Personnel File (OMPF).

An October 2001 letter from the RO to the veteran informed 
him of the substance of the VCAA, including the evidence 
necessary to establish his claims for service connection and 
the division of responsibility between the veteran and the RO 
for obtaining that evidence.  The veteran was specifically 
requested to provide information regarding the Bronze Star 
Medal with V Device and two Purple Hearts.  The veteran was 
also specifically asked to provide or identify any 
documentation that would show the left eye disorder was due 
to herbicide exposure.

A February 2003 letter to the veteran from the RO requested 
that he complete and sign an authorization for release of 
information to permit obtaining records from Dr. Thomas.

A VA Form 119 (Report of Contact) dated in March 2003 shows 
the veteran indicated that he had only received treatment 
from the VA.

A report of a VA psychiatric examination performed in October 
2003 reflects that the veteran's claims file had been 
reviewed.  Following the examination, the diagnosis was a 
depressive disorder, not otherwise specified.  The examiner 
commented that although the veteran reported traumatic combat 
experiences and recurrent dreams of such, the veteran's 
condition did not meet the full criteria for a diagnosis of 
PTSD.

VA outpatient treatment records dated between May 1995 and 
October 2003 were obtained and are associated with the claims 
file.  These records contain no information concerning the 
etiology of any left eye disorder, any evidence verifying the 
veteran was exposed to a stressful incident during service or 
contain a diagnosis of PTSD as a result of a verified 
stressful incident the veteran was exposed to during service.

A report of a VA eye examination performed in November 2003 
and a December 2003 addendum to that examination concluded 
that the decreased visual acuity, central scotoma and gliotic 
chorioretinal scar of the left eye were most likely resultant 
from the choroidal neurovascular membrane which occurred 
under the retina of the left eye after military service.  The 
examiner indicated that this was unlikely related to military 
service.  The examiner went on to explain that the injury 
which occurred to the left eye during service in November 
1968 would not have caused these types of ocular findings.  
The examiner noted that the service discharge examination 
indicated that the veteran's vision was 20/20 for the left 
eye.  He concluded that military service did not cause the 
chorioretinal scar, choroidal neurovascular membrane 
formation, central scotoma or decrease in vision.

Law and Analysis

The veteran essentially contends that he has PTSD as a result 
of his combat service in Vietnam.  The veteran also contends 
that he has a left eye disorder that is due to either an 
injury he sustained to that eye during service or due to his 
exposure to Agent Orange.

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in the active military, naval or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service.  38 C.F.R. § 3.303(d).  Generally, to prove 
service connection, the record must contain:  (1) Medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony of an inservice 
occurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus or relationship between the 
current disability and the inservice disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).

PTSD

Service connection for PTSD requires a medical diagnosis of 
the disorder; credible supporting evidence that the claimed 
inservice stressor actually occurred; and a link, as 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f).  The evidence necessary to establish the 
occurrence of a stressor during service to support a 
diagnosis of PTSD will vary depending upon whether the 
veteran engaged in combat with the enemy as established by 
official records, including recognized military combat 
citations or other supportive evidence.  If the VA determines 
that the veteran engaged in combat with the enemy, and the 
alleged stressor is combat related, then the veteran's lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be satisfactory, i.e., credible and 
consistent with the circumstances, conditions or hardships of 
service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 
7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 
(1993).  If, however, the VA determines the veteran did not 
engage in combat with the enemy, or the veteran engaged in 
combat with the enemy, but the alleged stressor is not combat 
related, the veteran's lay testimony or statement, by itself, 
is insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's 
statements or testimony.  Cohen v. Brown, 10 Vet. App. 128 
(1997).

The Board notes that service records show the veteran served 
as a field wireman and cannoneer with an artillery unit while 
in Vietnam.  Extracts from the unit history of the 3rd 
Battalion, 34th Artillery for the period April 1968 to July 
1969 document enemy activities, combat operations and 
casualties during the reporting period.  However, other than 
the incident regarding the loss of the artillery with eight 
men killed, which CRUR was unable to verify, the veteran has 
provided no other specific incidents regarding his claimed 
stressors despite several inquiries.  Further, the veteran 
also received no awards or decorations which might be 
indicative of his combat participation, such as a Bronze Star 
with V Device or Purple Heart as the veteran contends he has 
received.  Service personnel records do not reflect that the 
veteran received either of those awards.  Witnessing the 
death of friends and others, and assisting with dead and 
wounded soldiers are non-combat related stressors and by 
themselves would require independent corroboration.  The 
veteran's duties as verified by service personnel records 
have also not been recognized as combat- related.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991) (in which it was 
held that an appellant's military specialty of cannoneer did 
not demonstrate that his duties exposed him to a more than 
ordinary stressful environment).  However, the Court 
subsequently held that corroboration of every detail of a 
veteran's claimed in-service stressor is not required, i.e. 
physical proximity and/or personal participation, if there is 
sufficient evidence to imply the veteran's personal exposure 
to a stressful event.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002); see also Suozzi v. Brown, 10 Vet. App. 307 
(1997).  In this case, the unit information from CRUR 
documents the combat-related activities of the 3rd Battalion, 
34th Artillery although, as noted, the veteran has failed to 
respond to repeat inquiries to provide more specific 
information regarding his claimed stressors.  

However, even if the Board were to conclude that the veteran 
engaged in combat with the enemy in service, the evidence of 
record fails to demonstrate that the veteran has PTSD as a 
result of his service in Vietnam.  In this regard, while a VA 
outpatient psychology note, dated in December 1996, concluded 
with an impression that the veteran had PTSD, that diagnosis 
was not based on a review of all of the evidence of record.  
That record clearly indicates that no claims file was 
available for review and that all information was provided by 
the veteran.  On the other hand, the examiner who performed 
the October 2003 examination clearly reflects a review of all 
information in the veteran's claims file, following which the 
examiner concluded that the veteran did not have PTSD, but 
rather had a depressive disorder.  The examiner also offered 
an explanation as to why the veteran had not met the criteria 
for a diagnosis of PTSD while the examiner who recorded the 
impression of PTSD in the December 1996 record offered a bare 
conclusion without any supporting rationale.  The Board finds 
that the diagnosis rendered after the October 2003 VA 
examination has greater probative value because of the review 
of records and the rationale provided.

Therefore, the Board concludes that service connection for 
PTSD is not warranted.  Simply put, the record fails to 
demonstrate that the veteran has a current diagnosis of PTSD 
in accordance with the provisions of 38 C.F.R. § 4.125 (a) 
based on verified Vietnam stressors.  Accordingly, service 
connection for PTSD is not established.



Left Eye Disorder

In addition to the laws and regulations set forth above, in 
claims for service connection involving exposure to Agent 
Orange the law provides that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam Era is presumed to have been 
exposed during such service to certain herbicide agents 
(e.g., Agent Orange), unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  

If a veteran was exposed to an herbicide agent during 
service, the following diseases shall be service connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there was no record of such disease during service, 
provided further that the rebuttal presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or other 
a cuneiform diseases consistent with chloracne, type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes), Hodgkin's' disease, multiple myeloma, non-
Hodgkin's' lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea) and soft tissue sarcomas other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma.  38 C.F.R. 
§ 3.309(e).  In addition, the VA has determined that there is 
no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice 68 Fed. Reg. 27630-27641 
(2003).  As indicated above, notwithstanding the foregoing, 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

When the evidence in this case is considered under the laws 
and regulations set forth above, the Board finds that the 
veteran is not shown to have a left eye disorder that is 
related to service.  The record clearly demonstrates that the 
veteran sustained an injury to his left eye during service 
that required treatment, but the Board finds that injury was 
shown to be acute and transitory and had resolved by the time 
of the veteran's separation from service.  This conclusion is 
supported by the fact that following the initial injury in 
November 1968 the veteran received no further treatment for 
his left eye during service and that at the time of the 
veteran's separation from service, no left eye disorder was 
shown.  The veteran's visual acuity at that time was recorded 
to be 20/20.  

In addition, the veteran has submitted no medical evidence 
that demonstrates that any current left eye disorder is 
related to the injury he sustained during service, and the 
Board observes that following a VA examination of the eyes 
performed in November and December 2003 the examiner 
specifically indicated that the eye disorder first shown 
following service that required surgery was unrelated to the 
injury the veteran sustained during service.  In addition, VA 
laws and regulations do not provide for a presumption of 
service connection based on Agent Orange exposure for any 
disorder of the eyes.  Lastly, the veteran has not submitted 
any medical evidence which demonstrates that his current eye 
disorder is in any way associated with exposure to Agent 
Orange, despite being informed of the need to do so by the RO 
in the October 2001 letter.

Therefore, the Board concludes that service connection for a 
left eye disorder is not warranted.  The veteran is not shown 
to have residuals of the eye injury he sustained during 
service and is not shown to have a left eye disorder which is 
causally or etiologically related to Agent Orange exposure.  
Therefore, service connection for a left eye disorder is not 
established.




ORDER

Service connection for PTSD is denied.

Service connection for a left eye disorder is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



